Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 6, 2015

                                      No. 04-15-00121-CV

                      INTEREST OF A.T., A.T., X.T., M.T., AND F.T.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02073
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s March 20, 2015, final order
terminating appellant R.T.’s parental rights. Appellant’s notice of appeal was deemed filed on
March 20. Accordingly, the record was due March 30, 2015. See TEX. R. APP. P. 26.1(b),
35.1(b). Appellant’s court-appointed appellate counsel filed a written request for a reporter’s
record, requesting preparation and filing of the record of the trial court proceedings in this case.
Our records indicate that David Zarate and Kayleen Rivera are the reporters responsible for the
record in this case. Zarate’s part of the record has not been filed.

        We order David Zarate to file the reporter’s record by April 10, 2015. See TEX. R. APP.
P. 35.3(c) (extension of time to file record in accelerated appeal must not exceed 10 days).

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We order the clerk of this court to serve a copy of this order on the trial court. See
TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed”).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court